EXHIBIT 10.1

 

AMENDMENT AND WAIVER dated as of September 17, 2001 (this “Amendment and
Waiver”) to the Credit Agreement dated as of April 19, 2001 (the “Credit
Agreement”) by and among VEECO INSTRUMENTS INC. a Delaware corporation (the
“Company”), FLEET NATIONAL BANK, a national banking association, as
Administrative Agent and as a Lender, THE CHASE MANHATTAN BANK, a New York
banking corporation, as Syndication Agent and as a Lender, HSBC BANK USA, a
national banking association organized under the laws of the United States of
America, as Documentation Agent and as a Lender, and the other Lenders party
thereto.

 

WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement, subject to the terms and conditions set forth herein, and
the Lenders have agreed to amend such provisions of the Credit Agreement;

 

WHEREAS, the Company has requested that the Lenders waive compliance with
certain provisions of the Credit Agreement, subject to the terms and conditions
set forth herein, and the Lenders have agreed to grant such Waivers.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

 


1.             AMENDMENTS.

 

(a)           Section 1.01 of the Credit Agreement is hereby amended by
inserting the following definition therein immediately before the definition of
“Affiliate”:

 

“AE Closing Date” shall mean the date on which the Company acquires
substantially all of the business of Applied Epi, Inc.”

 

(b)           Section 7.13(c) of the Credit Agreement is hereby amended and
restated to provide in its entirety as follows:

 

“(c)         Consolidated Quick Ratio.  Permit the Consolidated Quick Ratio to
be less than the amounts set forth below for the applicable period:

 

Period

 

Ratio

Closing through the AE Closing Date

 

1.10:1.00

 

 

 

The AE Closing Date through December 30, 2001

 

0.80:1.00

 

 

 

December 31, 2001 through March 30, 2002

 

0.90:1.00

 

 

 

March 31, 2002 through September 29, 2002

 

1.00:1.00

 

 

 

September 30, 2002 and thereafter

 

1.10:1.00

 


2.             Waiver

 

Compliance by the Company with Section 7.06 (Loans and Investments) of the
Credit Agreement is hereby waived solely with respect to the Company having
completed the acquisition of Applied Epi, Inc.

 

3.             Fee.

 

In consideration of the agreement of the Lenders to the execution and delivery
of this Amendment and Waiver by the Administrative Agent, the Company shall pay
a fee of $5,000 to each Lender that has consented to the execution of this
Amendment.  Such fee shall be paid to the Administrative Agent for the benefit
of such Lenders on or before September 24, 2001.

 

4.             Miscellaneous.

 

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.

 

Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with the original terms thereof.

 

The waivers and amendments set forth above are limited specifically to the
matters set forth above and for the specific instances and purposes given and do
not constitute directly or by implication a waiver or amendment of any other
provision of the Credit Agreement or a waiver of any Default or Event of
Default, whether now existing or hereafter arising, which may occur or may have
occurred under the Credit Agreement.

 

The Company hereby represents and warrants that (a) after giving effect to this
Amendment and Waiver the representations and warranties by the Company and each
of its Subsidiaries pursuant to the Credit Agreement and the Loan Documents to
which each is a party are true and correct in all material respects as of the
date hereof with the same effect as though such representations and warranties
have been made on and as of such date, unless such representation is as of a
specific date, in which case, as of such date, and (b) after giving effect to
this Amendment and Waiver, no Default or Event of Default has occurred and is
continuing.

 


This Amendment and Waiver may be executed in one or more counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute but one Amendment and Waiver. This Amendment and Waiver shall become
effective when duly executed counterparts hereof which, when taken together,
bear the signatures of each of the parties hereto shall have been delivered to
the Administrative Agent.

 

This Amendment and Waiver shall constitute a Loan Document.

 

This Amendment and Waiver shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the Company and the Administrative Agent, as authorized on
behalf of the Lenders, have caused this Amendment and Waiver to be duly executed
by their duly authorized officers, all as of the day and year first above
written.

 

 

 

VEECO INSTRUMENTS INC.

 

 

 

By:_____________________________

 

Name:

 

Title:

 

 

 

 

 

FLEET NATIONAL BANK,

 

as Administrative Agent

 

 

 

By:_____________________________

 

Name:

 

Title:

 